Exhibit 10.31

 

LOGO [g251821virtus_logo.jpg]  

    100 Pearl Street,

    Hartford, CT 06103

 

    800.248.7971

 

 

    VIRTUS.COM

 

 

December 9, 2010

Mark Flynn

8 Kingston Street

Somerville, MA 02144    VIA EMAIL

Dear Mark:

I am pleased to extend an offer of employment for a senior position with our
company. Your employment start date will be no earlier than December 15, 2010.
The structure of the offer is as follows:

 

Position:    Executive Vice President, General Counsel and Chief Compliance
Officer, reporting to George Aylward, Chief Executive Officer. Base Salary:    A
base salary of $12,500 per semi-monthly pay period, annualized to be $300,000.
Incentive:   

You will participate in the incentive programs similar to other senior
executives. Your 2011 annual incentive target would be $200,000. 2011 awards are
expected to be determined and paid out (or issued in equity) on March 15, 2012.
Plan funding for the annual incentive plan is based on performance against
pre-established objectives. Individual awards are based on both individual
performance and discretion.

 

You will also be eligible to participate in the Long-term Incentive Plan (LTIP)
with a target award of $150,000. The LTIP program is a 3-year program where the
number of RSU’s granted is determined based on the target value of your award
adjusted based on company performance after a one-year performance period.
Following the one-year performance period, an additional two years of company
service is required for full vesting.

Sign On

Bonus and
Equity Grant:

  

You will receive a sign-on bonus of $50,000 due and payable on the first pay
date following 90-days of employment with the company. You will be required to
repay this amount if you voluntarily terminate your employment or are
involuntarily terminated for cause within one year of your hire date.

 

We will recommend to the Board of Directors that on the first eligible grant
date after your hire that you be awarded an initial equity grant with an
approximate value of $50,000. The award is expected to be a combination of
Restricted Stock Units and Stock Options. The Restricted Stock Unit portion
would be valued based on the closing price of Virtus stock (NASDAQ:VRTS) on the
date of grant. The value of the stock options would be computed in accordance
with Generally Accepted Accounting Principles using the Black-Scholes model on
the date of the award.

Relocation:    You will receive a relocation package not to exceed $75,000. The
specific items to be covered and the process for reimbursement will follow in a
separate letter.

 

Securities distributed by VP Distributors, Inc.



--------------------------------------------------------------------------------

LOGO [g251821virtus_logo.jpg]  

    100 Pearl Street,

    Hartford, CT 06103

 

    800.248.7971

 

 

    VIRTUS.COM

 

 

 

Severance:    We will recommend that the Board approve your participation in the
Executive Severance Plan that is in place for senior executives. Benefit Plans:
   As a Virtus employee, you will be eligible for benefit plans similar to other
senior executives including vacation, paid holidays, medical, dental, vision,
disability, group life, our Savings and Investment (401k) Plan and our Employee
Stock Purchase Plan, among other programs. Virtus reserves the right to change
benefit plans at any time. Upon your hire we will arrange for your orientation
which will include a complete review of benefit programs.

Our offer of employment is made in good faith; however, it is contingent upon
the ratification by the Compensation Committee of the Virtus Board of Directors,
as well as the successful fulfillment of our pre-employment screening process as
follows:

 

1. Completion of our Employment Application including your signature.

 

2. Acceptable background check results including credit.

 

3. Your acceptance and signature to statements concerning our Code of Conduct,
Conflict of Interest and Confidentiality.

The following steps are necessary for you to acknowledge our offer:

 

1. Read, complete and sign the Employment Application, the Notice and
Authorization Regarding Investigative Consumer Reports form and the below
acknowledgement of offer.

 

2. Return all forms to me within two days of receiving this offer, according to
the instructions on the following page.

Mark, we look forward to having you join our team. Please call me if you have
any questions, 860-263-4830.

 

Sincerely,

/s/ Mardelle W. Peña

Mardelle W. Peña

Senior Vice President

Human Resources

 

cc: George R. Aylward

 

Securities distributed by VP Distributors, Inc.



--------------------------------------------------------------------------------

LOGO [g251821virtus_logo.jpg]  

    100 Pearl Street,

    Hartford, CT 06103

 

    800.248.7971

 

 

    VIRTUS.COM

 

 

 

Mark Flynn

ACCEPTANCE OF EMPLOYMENT OFFER

 

 

I hereby accept employment based on the conditions described in this offer
letter. I also understand that the representations in this letter and in my
meetings with Virtus should not be construed in any manner as a proposed
contract for any fixed term. I further understand that I am employed as an
at-will employee, meaning Virtus or I may terminate my employment at any time
with or without cause, with or without notice.

I also understand that a condition of employment includes the acknowledgement
and signing of the Virtus Code of Conduct, Conflict of Interest, and
Confidentiality agreements and any other forms and processes as required by the
Virtus Compliance Department.

I understand this offer and compensation plan is to remain strictly
confidential.

I understand that according to federal law, all individuals who are hired must,
as a condition of employment, produce certain documentation to verify their
identity and work authorization. As a consequence, I understand that any offer
of employment will be contingent on my ability to produce the required
documentation within the time period stated by law.

 

/s/ Mark Flynn

Mark Flynn

12/12/2010

Date

Fax to:

Mardelle Peña– 860-241-1097 (Direct and Confidential)

Or

Image as PDF & Email to: mardelle.pena@virtus.com

 

Securities distributed by VP Distributors, Inc.